Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas B. Luebbering on 08 September 2021.
The application has been amended to strikethrough the words “[a sidewall and a floor]” from Claims 1, 12 and 20. The full claim set is reproduced below.
(Currently Amended) A vehicle battery comprising: 
a partially hollow battery shell having an upper section and a stepped-in lower section, the upper section having vertically-extending sidewalls and an inwardly-projecting horizontally-extending ledge, the lower section having 
a shock-absorbing material attached to the lower section within the circumscribing channel, the shock-absorbing material having a lower edge that extends below the floor of the lower section; and 

(Original) The vehicle battery of claim 1, wherein the shock-absorbing material is formed of a compressible material.
(Original) The vehicle battery of claim 1, wherein the shock-absorbing material is formed of rubber.
(Original) The vehicle battery of claim 1, wherein the shock-absorbing material is frame-shaped with a hollow center.
(Original) The vehicle battery of claim 1, further comprising a horizontally- extending flange extending from the sidewall of the lower section of the battery shell.
(Original) The vehicle battery of claim 5, wherein the horizontally- extending flange includes a number of vertically-extending holes.
(Original) The vehicle battery of claim 6, wherein the shock-absorbing material is formed from moldable material that flows through the vertically-extending holes in the horizontally-extending flange to help secure the shock-absorbing material to the battery shell.
(Original) The vehicle battery of claim 1, wherein the mounting base includes a lower section and an upper section, the upper section includes a number of horizontally-extending holes.
(Original) The vehicle battery of claim 8, wherein the shock-absorbing material is formed from moldable material that flows through the horizontally-extending holes in the upper section of the mounting base to help secure the mounting base to the shock-absorbing material.
(Original) The vehicle battery of claim 1, wherein the mounting base includes integral hold-down structure for engaging corresponding hold-down structure in a vehicle battery holder.
(Original) The vehicle battery of claim 10, wherein the hold-down structure of the mounting base includes an angled foot for placement underneath a hold-down flange in the vehicle battery holder.
(Currently Amended) A vehicle battery comprising: 
a partially hollow battery shell having an upper section and a stepped-in lower section, the upper section having vertically-extending sidewalls and an inwardly-projecting horizontally-extending ledge, the lower section having 
a horizontally-extending flange extending from the sidewall of the lower section of the battery shell; 
shock-absorbing material attached to the lower section of the battery shell within the circumscribing channel via the horizontally-extending flange, the shock-absorbing material formed of compressible material and having a lower edge that extends below the floor of the lower section and an upper edge that directly contacts the horizontally-extending ledge of the upper section; and 
a mounting base attached to the shock-absorbing material and spaced from the floor of the lower section of the battery shell so the battery shell has no connection with the mounting base other than the shock-absorbing material so the battery shell is mechanically isolated from the mounting base and a corresponding vehicle surface on which the mounting base rests.
(Original) The vehicle battery of claim 12, wherein the shock-absorbing material is formed of rubber.
(Original) The vehicle battery of claim 12, wherein the shock-absorbing material is frame-shaped with a hollow center.
(Original) The vehicle battery of claim 12, wherein the horizontally- extending flange includes a number of vertically-extending holes.
(Original) The vehicle battery of claim 15, wherein the shock-absorbing material is formed from moldable material that flows through the vertically-extending holes in the horizontally-extending flange to help secure the shock-absorbing material to the battery shell.
(Original) The vehicle battery of claim 12, wherein the mounting base includes a lower section and an upper section, the upper section includes a number of horizontally-extending holes.
(Original) The vehicle battery of claim 17, wherein the shock-absorbing material is formed from moldable material that flows through the horizontally-extending holes in the upper section of the mounting base to help secure the mounting base to the shock-absorbing material.
(Original) The vehicle battery of claim 12, wherein the mounting base includes an integral angled front for engaging corresponding hold-down structure in a vehicle battery holder.
(Currently Amended) A vehicle battery comprising: 
a partially hollow battery shell having an upper section and a lower section, the upper section having vertically-extending sidewalls and an inwardly-projecting horizontally-extending ledge, the lower section having 
a mounting base for supporting the vehicle battery on a surface, the mounting base having no physical connection to the battery shell; and 
.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Templeman (US 2015/0188104 A1), Templeman (US 9,276,243 B2), Templeman (US 2017/0054120 A1), Templeman (US 9,899,648 B2), Templeman (US 9,543,558 B2), all of record, and Katayama (US 2015/0044538 A1, see especially figure 5), newly cited, but they do not teach a battery shell upper section having vertically-extending sidewalls and an inwardly-projecting horizontally extending ledge and a lower section having vertically extending sidewalls with top edges that intersect the horizontally-extending ledge at right angles and lower edges, the horizontally-extending ledge and the vertically extending sidewalls of the lower section defining a circumscribing channel beneath the upper section and a shock-absorbing material attached to the lower section within the circumscribing channel, as required by instant Claims 1, 12, and 20. There is no teaching or motivation for one of ordinary skill in the art before the effective filing date of the claimed invention to modify any of these references to include these claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518.  The examiner can normally be reached on Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723